Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-19-2002

USA v. Paige
Precedential or Non-Precedential: Non-Precedential

Docket No. 00-4406




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Paige" (2002). 2002 Decisions. Paper 519.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/519


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                      __________________

                         No: 00-4406
                      _________________

                   UNITED STATES OF AMERICA

                                v.

                         JOSEPH PAIGE
                            a/k/a
                          RICK PAIGE


                                 Joseph Paige,

                                          Appellant



         Appeal from the United States District Court
           for the Eastern District of Pennsylvania
            (D.C. Criminal Action No. 00-cr-00402)
        District Judge: Honorable Clarence C. Newcomer



          Submitted Under Third Circuit LAR 34.1(a)
                      on March 22, 2002

                    Before: ROTH, NYGAARD
                  and AMBRO, Circuit Judges


               (Opinion filed: August 19, 2002)



                       _______________

                        O P I N I O N


ROTH, Circuit Judge:
     Joseph Paige appeals the September 19, 2000, Order of the District Court, which
granted the government’s motion in limine to preclude Paige from offering a justification
defense at trial. Following the barring of the justification defense, Paige entered a guilty
plea but reserved the right to appeal the District Court’s ruling on the defense. Paige
contends on appeal that the District Court erred in ruling that his offer of proof on the
affirmative justification defense was insufficient as a matter of law. We have jurisdiction
to hear this appeal pursuant to 28 U.S.C. 1291.
     Paige was convicted of one count of being a felon in possession of a firearm, in
violation of 18 U.S.C. 922(g)(1). His response to the indictment was that he was legally
justified in possessing the firearm because of a threat of danger to his person. In United
States v. Paolello, 951 F.2d 537 (3d Cir. 1991), we adopted a four prong test to consider
the adequacy of a justification defense. Following the Paolello test, the District Court
case required Paige in advance of trial to submit evidence to support his justification
claim. The District Court found that the proffered facts failed to support a justification
defense and granted the government’s motion to bar the defense.
     We conclude that Paige did fail to meet the second and third elements of the
Paolello test. He did not demonstrate that he had not recklessly placed himself in the
situation which led to the criminal act, the second Paolello element. In addition, he did
not show that he had no reasonable legal alternative both to the criminal act and to the
situation which caused the threat of harm, the third Paolello element.
     The District Court found that Paige fell "far short" of proving these elements
that at a minimum he acted recklessly and that this created the situation which led him to
acquire the firearm rather than to choose from a number of alternative courses of action.
The District Court did not err as a matter of law in so finding.
     For the aforementioned reasons, we will affirm the order of the District Court.


TO THE CLERK:

     Please file the foregoing Opinion.



                              By the Court,



                                                            /s/ Jane R. Roth
                              Circuit Judge